Case: 12-11153     Date Filed: 02/07/2013   Page: 1 of 5

                                                           [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-11153
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 0:11-cr-60204-JIC-1


UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                       versus

DELVIN WOODS,

                                                           Defendant - Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                                (February 7, 2013)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Delvin Woods appeals the denial of his motion to suppress evidence

obtained during a search of his residence, following his conditional guilty plea to
              Case: 12-11153       Date Filed: 02/07/2013   Page: 2 of 5

possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1).

After careful review, we affirm.

                                           I.

      A grand jury indicted Woods in August 2011 for being a felon in possession

of three firearms and multiple rounds of ammunition, in violation of § 922(g)(1).

According to the indictment, agents found the firearms and ammunition when they

searched Woods’s residence pursuant to a warrant.

      There are two warrants at issue here. The first warrant listed Woods’s

residence as 186 Southwest 2nd Avenue, an apparent combination of Woods’s

postal address, 186 Southwest 1st Court, and the structure’s situs, 150 Southwest

2nd Avenue. When the agent who provided the affidavit to support this warrant

noticed the error, he corrected it in the warrant documents and obtained a second,

corrected warrant. The agent, however, failed to correct the erroneous address in

the probable cause section of his affidavit accompanying the warrant.

      In the probable cause section, the agent stated that he had met with a

confidential informant regarding marijuana sales at the residence, had personally

observed the informant make a controlled buy from a man – later determined to be

Woods – at the residence, and had received from the informant the contraband

acquired from Woods. Further, the agent noted that the informant said Woods

advised him to return if he needed more marijuana. The residence detailed in the


                                           2
              Case: 12-11153     Date Filed: 02/07/2013   Page: 3 of 5

warrant and affidavit – a white home with green trim, a brown roof, and a white

front door on the west side of the structure – matches accurately Woods’s

residence at 186 Southwest 1st Court. And the residence was described as having

“186” painted in white on the mailbox post, along with “150,” painted in black,

which “refer[s] to 150 S.W. 2nd Avenue which is the structure’s situs.”

      Agents executed this second warrant and discovered three loaded firearms at

the residence. Before trial, Woods moved to suppress the firearms and

ammunition, arguing that the search warrant was unsupported by probable cause

because of the error in the affidavit. A magistrate judge issued a report and

recommendation (R&R) recommending that the district court deny Woods’s

motion. The district court adopted the R&R over Woods’s objections, finding that

the warrant was supported by probable cause and, in the alternative, that the good

faith of the agents who conducted the search precluded exclusion of the evidence.

Woods thereafter entered his guilty plea, conditioned on his ability to appeal from

the denial of his motion to suppress. This is the appeal from that denial.

                                         II.

      A district court’s decision to deny a motion to suppress presents a mixed

question of fact and law. United States v. Welch, 683 F.3d 1304, 1307 (11th Cir.

2012). We review the district court’s factual findings for clear error and the

application of law to those facts de novo. Id. And we construe all facts in the light


                                          3
              Case: 12-11153     Date Filed: 02/07/2013    Page: 4 of 5

most favorable to the party that prevailed before the district court. United States v.

Boyce, 351 F.3d 1102, 1105 (11th Cir. 2003).

      Although the affidavit mentioned the wrong address once, it provided a clear

description of the correct address, 186 Southwest 1st Court. Construing these facts

in the light most favorable to the government, we see no clear error in the district

court’s determination that the affidavit’s singular reference to 186 Southwest 2nd

Avenue was a typographical error. And, after resolving this matter, we conclude

the affidavit contained sufficient facts to establish probable cause to search

Woods’s residence. Probable cause exists when “there is a fair probability that

contraband or evidence of a crime will be found in a particular place.” Illinois v.

Gates, 462 U.S. 213, 218 (1983). A search warrant affidavit must state facts

sufficient to justify this conclusion. United States v. Martin, 297 F.3d 1308, 1314

(11th Cir. 2002). Here, the affidavit clearly established that the informant made a

controlled buy from Woods at his residence and that Woods offered to sell him

more marijuana. These facts supported a conclusion that contraband would

probably be found at 186 Southwest 1st Court, and therefore established probable

cause to search Woods’s residence.

      Accordingly, we conclude that the district court correctly denied Woods’s

motion to suppress because, despite the single typographical error in the affidavit

supporting the warrant, the warrant was supported by probable cause.


                                          4
     Case: 12-11153   Date Filed: 02/07/2013   Page: 5 of 5

AFFIRMED.




                              5